Citation Nr: 1015091	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-14 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury to the feet.  

2.  Entitlement to service connection for a bilateral hearing 
loss.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

4.  Entitlement to special monthly pension on account of 
being in need of the regular aid and attendance of another 
person.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1956.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a hearing 
loss and PTSD, as well as entitlement to special monthly 
pension on account of being in need of the regular aid and 
attendance of another person are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran did not serve in Korea.  

2.  The Veteran did not serve in combat.  

3.  The Veteran did not suffer frozen feet or other cold 
injury in service.  

4.  Frozen feet or other cold injury residuals were not 
manifested within the first year after the Veteran completed 
his active service.  

5.  The Veteran does not have residuals of a cold injury to 
the feet.  




CONCLUSION OF LAW

Residuals of a cold injury to the feet were not incurred in 
or aggravated by active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

In a letter dated in August 2006 the RO provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial notice 
letter was provided before the adjudication of his claim in 
April 2007.  This afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
gave him ample time to respond.  The August 2006 letter also 
provided notice regarding potential ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has complied with the notice requirements of VCAA and has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Therefore, the 
Board may decide the appeal without a remand for further 
notification.  



Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service personnel and medical records have been 
obtained.  His available post-service treatment records have 
also been obtained.  In response to the August 2006 notice 
the Veteran responded that all his treatment was at VA 
clinics and these records have been obtained.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Criteria

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2009); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Cardiovascular disease may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  In this case, there is no evidence 
that vascular disease was manifested to any extent during the 
year after the Veteran completed his active service.  



Discussion

In September 2006, the Veteran wrote that he was in the 11th 
Motor Transportation, in combat from January 1953 to 
September 1953.  In a statement received in January 2007, the 
Veteran asserted that he was awarded the United Nations 
Service Medal for time spent in combat.  In May 2008, he 
wrote that he served in Korea from 1953 to 1954 and was 
exposed to extreme cold.  

Historically, an armistice was signed, a cease fire began, 
and Korean War hostilities ended on July 27, 1953.  

The service personnel records show that the Veteran began his 
service at Lackland Air Force Base, Texas, in December 1952.  
He was transferred to Perrin Air Force Base, Texas in March 
1953 and remained there until October 1953.  He was 
transferred from the United States to Okinawa in October 1953 
and returned in May 1955.  No other foreign service, and 
particularly no service in Korea, is shown in the record.  
The record provides the details of his service.  In November 
1953, he was assigned to the Far East Air Force, as an 
apprentice vehicle operator with the 11th Motor 
Transportation Squadron, at Naha Air Base on Okinawa.  Upon 
the return of the 51st Motor Vehicle Squadron from Korea to 
Naha, on August 1, 1954, the Veteran was transferred to that 
unit.  The Veteran stayed with that unit, in the capacity of 
a vehicle operator, until his return to the United States in 
May 1955.  

He was awarded the Korean Service Medal.  It must be noted 
that this medal did not require the recipient actually serve 
in Korea.  It was sufficient to have served under the 
operational control of the Commander-in-Chief, Far East, in 
direct support of military efforts in Korea.  Service from 
June 1950 to July 1954 qualified.  As a member of the Far 
East Air Force, the Veteran qualified for this award.  The 
United Nations Service Medal was awarded to those who 
qualified for the Korean Service Medal.  It is notable that 
the Veteran's personnel record shows the medal was awarded at 
Naha Air Base on November 1, 1954.  Neither medal is 
indicative of combat service.  

In November 2006, a retired United States Air Force Sergeant 
furnished a statement saying the Veteran served with the Far 
East Air Force in 1953 and 1954, in support of the Korean War 
and the combat zone.  This does not actually place the 
Veteran in Korea or confirm any cold injury.  The Veteran's 
cousin asserted that the Veteran served in Korea and Okinawa, 
but this is not credible, as the cousin does not report 
personal knowledge of the matter or serving with him in 
Korea, and appears to base his conclusion on the Veteran's 
receipt of the Korean Service Medal.  The cousin does not 
report any cold injury.  

The records establish, by a preponderance of evidence, that 
the Veteran was never in Korea and that he was never in 
combat.  He was sent to Okinawa after hostilities ended and 
served as a vehicle driver there until his return to the 
United States in May 1955.  The Board finds the Veteran's 
service personnel records provide the most reliable 
description of his service.  They contain a convincing amount 
of detail and fully account for his whereabouts at all times 
during service.  The records therefore outweigh the Veteran's 
reports of service in combat and in Korea.  For these 
reasons, the Board finds that the Veteran's statements of 
Korean service, combat, and exposure to cold are not 
credible.  

The medical records are against the claim.  The service 
treatment records do not show any cold exposure or injury 
during service.  The report of the November 1956 examination 
for separation from service shows that a physician found his 
vascular system, feet, and lower extremities to be normal.  
This is a medical opinion, and because it was made at the 
time of the Veteran's separation from service, it carries 
considerable weight.  

Thereafter, many years passed without any medically 
documented evidence of cold injury residuals.  While medical 
documentation is not required, evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

In June 1980, a private physician summarized the Veteran's 
health conditions.  Private physician's records for 1990 and 
1999 show the Veteran had otitis.  These records do not 
reflect any cold injury residuals.  

The closest thing to a cold injury was noted from October to 
December 1994, when a private physician treated the Veteran 
for a hernia incurred when lifting a refrigerator.  There was 
no report of any injury from exposure to cold and the 
Veteran's extremities were reported to be normal.  VA 
clinical notes for 1994 and 1995 address the hernia and 
otitis and do not identify any residuals of cold exposure.  
Subsequent VA clinical notes address other conditions without 
mention of cold injury residuals.  

A VA clinical note of March 2002 shows the extremities had no 
edema and pulses were intact, bilaterally.  A VA clinical 
note of May 2002 shows the extremities had no edema and 
pulses were intact, bilaterally.  Examination of muscle power 
and reflexes showed no gross abnormality.  

A report shows a private physician examined the Veteran in 
August 2002 for complaints of back and leg pain.  Diagnoses 
were degenerative joint disease, arthritis, hypertension, and 
hyperthyroidism.  No residuals of cold injury were diagnosed.  

A VA clinical note of March 2006 reflects an examination of 
the Veteran.  X-ray studies had revealed degenerative joint 
disease in the L5-S1 area and a wedge compression deformity 
of vertebra L1.  TSH (Thyroid stimulating hormone) was 
considered to be somewhat on the low side.  Deep tendon 
reflexes were barely 1+ at the left knee and 0 to 1+ at the 
right knee.  There was no pedal edema.  There was no 
diagnosis of cold injury residuals.  

In an examination report received in June 2006, another 
private physician, S. T., D.O. noted that the Veteran had 
many significant health problems and specified many 
diagnoses.  The doctor subsequently reported on his 
examination of the Veteran in November 2006, with numerous 
diagnoses.  The doctor did not diagnosis any cold injury 
residuals.  

A VA clinical note, dated in September 2006, shows the 
Veteran complained of pain radiating to the left leg.  
Occasionally, the leg gave out.  He gave a history of 
frostbite injury during his service in Korea.  Otherwise, 
physically he was quite active.  Examination disclosed 
slightly diminished deep tendon reflexes, bilaterally.  The 
dorsalis pedis pulse was decreased in the left foot, but the 
posterior tibialis was intact and full.  It was felt that he 
probably had some neuropathy and medication was recommended.  
Despite the Veteran's report of a frostbite injury, neither 
frozen feet nor any other cold injury residuals were 
diagnosed.  

In March 2007, the Veteran complained of pain in his right 
and left lower legs.  The VA primary care outpatient note, 
dated in March 2007, shows he had osteopenia and 
spondylolisthesis with back pain and which continued to 
bother him.  Examination of his vascular systems disclosed 
intact pulses.  Examination of the extremities showed no 
clubbing, cyanosis, or edema.  There was some mild paralumbar 
tenderness.  

VA clinical notes for 2008 reflect the Veteran's mental 
health problems and his continued assertions of Korean War 
service.  

Conclusion

The Veteran asserts that he has frozen feet as the result of 
exposure to extreme cold while serving in combat in Korea.  
As discussed in greater detail above, there is nothing 
credible about that claim.  The service personnel records 
provide a complete list of the Veteran's locations during 
service.  He was initially in the United States.  In October 
1953, after the cessation of hostilities in Korea, he went to 
Okinawa.  He served there for a about a year and a half and 
returned to the United States.  While on Okinawa, he was 
awarded the Korean Service Medal and United Nations Service 
Medal because his unit was under the Far East command and 
supported our troops in Korea.  The service personnel records 
provide a preponderance of evidence on this point and show 
the Veteran's claims of serving in Korea, serving in combat, 
and cold exposure are not credible.  That is, his lay 
statements as to injury in service are not credible.  

Further, as a lay witness, the Veteran does not have the 
medical training and experience to diagnosis a medical 
condition, including frozen feet.  38 C.F.R. § 3.159(a) 
(2009); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
The Board finds no credible lay evidence to support the 
claim.  

Also, there is no competent medical evidence supporting the 
claim.  There is nothing about such an injury or residuals in 
the service treatment records, and there is nothing about 
such an injury or residuals in the private medical reports.  
As well, there is nothing about such an injury or residuals 
in the VA medical records.  No competent medical professional 
has diagnosed frozen feet or other cold injury.  There is 
nothing from a competent medical professional that connects a 
current disability to service.  

The separation examination provides a medical opinion that 
all pertinent systems were normal when the Veteran completed 
his active service.  Along with the passage of many years 
without a medically documented continuity of symptomatology, 
the separation examination provides a preponderance of 
evidence in this case.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for residuals of a cold injury to the feet 
is denied.  




REMAND

The report of a private audiologic examination in July 1999 
reflects the presence of a hearing loss.  The Veteran 
contends this is the result of exposure to aircraft noise 
during service.  A medical opinion on this question is 
desirable.  The opinion should be based on examination of the 
Veteran.  

In January 2007, the Veteran reported that he was assigned to 
pick-up paratroopers dropped on England Air Force Base, 
Alexandria, Louisiana, in Operation Sagebrush.  He stated 
that many were injured and cited this as a traumatic stressor 
for the claimed PTSD.  Historical information shows the 
operation took place in the late fall of 1955 and involved 
the 82nd Airborne Division.  This should be sufficient 
information for the agency of original jurisdiction (AOJ) to 
request the corroboration of stressors.  

An examination report from a private physician was submitted 
on behalf of the Veteran.  It was indicated that the Veteran 
needed the aid and attendance of another person to protect 
himself from the hazards of his environment.  The report did 
not explain what functioning was so impaired that the Veteran 
needed regular aid and attendance.  A VA examination on this 
point is desirable.  

Also, the report of the private examination, in November 
2006, has the address of a private physician.  A medical 
records release was subsequently prepared using a different 
address.  The release was sent to that other address, with no 
response.  A release should be obtained and sent to the 
address listed on the examination report.  

Accordingly, the issues of entitlement to service connection 
for a hearing loss and PTSD, as well as entitlement to 
special monthly pension on account of being in need of the 
regular aid and attendance of another person are REMANDED for 
the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AOJ should have the Veteran 
scheduled for a VA audiologic 
examination.  The claims folder should 
be made available to the examiner for 
review.  Audiologic testing and any 
other tests or studies needed to 
respond to this inquiry should be done.  
The examiner should express an opinion 
as to whether it is at least as likely 
as not that the Veteran's hearing loss 
had its onset in service.  A complete 
explanation for the opinion should be 
given.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

2.  The AOJ should ask the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) to corroborate 
parachuting injuries to troops of the 
82nd Airborne Division, jumping at 
England Air Force Base, Alexandria, 
Louisiana between November 1, 1955 and 
December 15, 1955.  

3.  If injuries are corroborated, the 
AOJ should schedule the Veteran for a 
VA PTSD examination.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination.  Any tests or studies 
required to respond to the following 
questions should be done.  The examiner 
should express an opinion as to whether 
it is at least as likely as not that 
the Veteran has PTSD as the result of 
experiences in service.  A complete 
explanation should be provided for all 
conclusions reached.  

4.  The AOJ should prepare a release 
for the Veteran's medical records using 
the address of the private physician on 
the November 2006 examination report.  
The AOJ should then ask the Veteran to 
sign and return the corrected release.  
The AOJ should then send the release to 
the address on the November 2006 
examination report with a request for a 
complete copy of the Veteran's medical 
records.  

5.  The AOJ should have the Veteran 
scheduled for a VA examination to 
determine whether he needs the regular 
aid and attendance of another person.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  Any 
tests or studies required to respond to 
the following questions should be done.  
The examiner should express an opinion 
as to whether it is at least as likely 
as not that the Veteran needs the 
regular aid and attendance of another 
person.  A complete explanation should 
be provided for all conclusions 
reached.  

6.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


